DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Following response to arguments is based on Applicant’s arguments filed on 11 October 2022.

Regarding Previous Rejection Under 35 USC § 103
Applicant’s arguments [Pages 7-9] with respect to rejection of claims 1, 8, and 15 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s).

Regarding claim 1, on pages 8-9, Applicant argues that prior art of record fails to teach “wherein the laser light includes one or more pulses of coherent light having a duration of 10 us to 100 us, wherein the one or more pulses support a correlation of the coherence value to the blood characteristics”.
Newly found reference McMillan discloses an optical system which, for coherence light values comprising duration ranges comprising 10us and 100us, blood characteristics are related to coherence value and the given pulses [Paragraphs 50, 58]. Hence, a person having ordinary skills in the art would recognize that, in the primary reference Hosoda, the blood characteristics are also related to the coherent value based on pulses having duration of 10us to 100us.

Regarding claims 8 and 15, these claims have been amended to incorporate similar limitations to those set forth in independent claim 1, and are rejected based on similar reasoning.

Therefore, in view of the above reasons, the Examiner maintains the rejections.

Claim Status
Claims 1-2, 6, 8, 15 have been amended. Claim 18 has been canceled. Thus, claims 1-17 and 19-20 are presented for examination.

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 15-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For claim 15:
In line 9, “the coherence value” lacks of antecedent basis.
In line 9, it is unclear whether it should be “the blood characteristics”.

For claims 16-17 and 19-20:
These claims are also rejected as they depend upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-9, 11-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoda et al. (US Patent Application Publication No. 2018/0249911) in view of Gush et al. (US Patent Application Publication No. 2021/0161407) and further in view of McMillan (US Patent Application Publication No. 2004/0048842).

Regarding claim 1, Hosoda teaches an imaging system (Fig. 1) comprising:
a laser configured to emit laser light (source light comprising laser [Paragraphs 4-5, 35]);
a source optical fiber coupled to the laser and configured to deliver the laser light into a tissue sample (delivering the laser to sample [Paragraphs 4-5, 29]);
a detector optical fiber configured to receive diffuse laser light from portions of the laser light that exits the tissue sample (diffusing wave spectroscopy (DWS) is collected from the sample once it was irradiated with the laser [Paragraph 4]);
an image sensor coupled to the detector optical fiber and configured to capture an image of the diffuse laser light exiting the tissue sample ([Paragraphs 43-44]); and
[
determine a coherence value of the diffuse laser light in the image (coherence value determined from diffuse light [Paragraphs 2, 5, 11, 29, 46, 47, 82]); and
determine blood characteristics for the tissue sample at least partially based on the coherence value (blood flow is determined from the parameters in the coherence value [Paragraphs 5]), [.
However, Hosoda does not explicitly mention:
a) receive the image from the image sensor;
b) wherein the laser light includes one or more pulses of coherent light having a duration of 10 us to 100 us, wherein the one or more pulses support a correlation of the coherence value to the blood characteristics.
Gush teaches, in a similar field of endeavor of optical cohering systems, the following:
a) receive the image from the image sensor (images being received upon diffusion of light for further processing of determination of blood characteristics as in Fig. 2 [abstract | Paragraphs 13, 21, 29]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical cohering system (as taught by Hosoda) by receiving images (as taught by Gush) for the purpose of determining viability for use in procedures (Gush – Paragraph 1).
But, the combination of Hosoda and Gush does not explicitly mention:
b) wherein the laser light includes one or more pulses of coherent light having a duration of 10 us to 100 us, wherein the one or more pulses support a correlation of the coherence value to the blood characteristics.
McMillan teaches, in a similar field of endeavor of optical cohering systems, the following:
b) wherein the laser light includes one or more pulses of coherent light having a duration of 10 us to 100 us, wherein the one or more pulses support a correlation of the coherence value to the blood characteristics (reference McMillan discloses an optical system which, for coherence light values comprising duration ranges comprising 10us and 100us, blood characteristics are related to coherence value and the given pulses [Paragraphs 50, 58]. Hence, a person having ordinary skills in the art would recognize that, in the primary reference Hosoda, the blood characteristics are also related to the coherent value based on pulses having duration of 10us to 100us).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical cohering system (as taught by Hosoda) by receiving images (as taught by Gush) by correlating coherence value to blood characteristics (as taught by McMillan) for the purpose of determining more effective blood-parameters (McMillan – Paragraph 8).

Regarding claim 4, Gush further teaches the imaging system of claim 1 further comprising: a second image sensor configured to capture a second image of a second diffuse laser light exiting the tissue sample (multiple cameras 24-28), wherein the image sensor is disposed at a first exit location of the tissue sample (location of camera 24) and the second image sensor is disposed at a second exit location of the tissue sample (second location of camera 26), wherein the processing logic is configured to receive the second image from the second image sensor, wherein the image and the second image are captured concurrently (images being captured concurrently).

Regarding claim 5, Gush further teaches the imaging system of claim 1, wherein the coherence value of the diffuse laser light in the image is determined as a speckle contrast value, which is determined as a standard deviation of pixel values of the image divided by a mean of the pixel values of the image ([Paragraphs 6, 49]).

Regarding claim 8, Hosoda teaches an imaging method (Fig. 1) comprising:
emitting coherent light into a tissue sample (source light comprising laser and delivering the laser to sample [Paragraphs 4-5, 29, 35]);
capturing an image of an exit signal of the coherent light exiting the tissue sample ([Paragraphs 43-44]);
determining a coherence value of the image (coherence value determined from diffuse light [Paragraphs 2, 5, 11, 29, 46, 47, 82]); [
.
However, Hosoda does not explicitly mention a) incorporating the coherence value into a composite image of the tissue sample, b) wherein emitting the coherent light includes providing one or more pulses of the coherent light having a duration of 10 us to 100 us, wherein the one or more pulses support a correlation of the coherence value to characteristics of the tissue sample.
Gush teaches, in a similar field of endeavor of optical cohering systems, the following:
a) incorporating the coherence value into a composite image of the tissue sample (cohering values being incorporated into images received upon diffusion of light for further processing of determination of blood characteristics [abstract | Paragraphs 13, 21, 29]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical cohering system (as taught by Hosoda) by receiving images (as taught by Gush) for the purpose of determining viability for use in procedures (Gush – Paragraph 1).
But, the combination of Hosoda and Gush does not explicitly mention:
b) wherein emitting the coherent light includes providing one or more pulses of the coherent light having a duration of 10 us to 100 us, wherein the one or more pulses support a correlation of the coherence value to characteristics of the tissue sample.
McMillan teaches, in a similar field of endeavor of optical cohering systems, the following:
b) wherein emitting the coherent light includes providing one or more pulses of the coherent light having a duration of 10 us to 100 us, wherein the one or more pulses support a correlation of the coherence value to characteristics of the tissue sample (reference McMillan discloses an optical system which, for coherence light values comprising duration ranges comprising 10us and 100us, blood characteristics are related to coherence value and the given pulses [Paragraphs 50, 58]. Hence, a person having ordinary skills in the art would recognize that, in the primary reference Hosoda, the blood characteristics are also related to the coherent value based on pulses having duration of 10us to 100us).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical cohering system (as taught by Hosoda) by receiving images (as taught by Gush) by correlating coherence value to blood characteristics (as taught by McMillan) for the purpose of determining more effective blood-parameters (McMillan – Paragraph 8).

Regarding claim 9, Gush further teaches the imaging method of claim 8, wherein the coherent light is laser light having a wavelength in a range of 600-900 nm (all wavelengths being supported [Paragraph 47]).

Regarding claim 11, Hosoda further teaches the imaging method of claim 8, wherein at least a portion of the exit signal previously propagated deeper than two centimeters deep into the tissue sample (since deep tissue propagation is considered, a person having ordinary skills in the art would recognize that 2cm or more are included [Paragraph 6]).

Regarding claim 12, Gush further teaches the imaging method of claim 8, wherein determining the coherence value includes determining a speckle contrast value for the image, wherein the speckle contrast value is a standard deviation of pixel values in the image divided by an average intensity of the pixel values in the image (Paragraphs 6, 49).

Regarding claim 13, Gush further teaches the imaging method of claim 8, wherein the composite image includes a two-dimensional or three-dimensional image of a body part with one or more coherence values represented on the image of the body part ([Paragraph 6]).

Regarding claim 14, Hosoda in view of Gush further teach the imaging method of claim 8 further comprising: emitting a reference beam of coherent light, wherein capturing the image includes capturing the reference beam with the exit signal in the image (in Hosoda, light beam is being captured based on diffused light [Paragraphs 44, 47]), wherein determining the coherence value for the image includes determining a contrast value between fringe patterns in the image (in Gush, based on contrast analysis in the light detected by the laser source, it is further used for the determination of the coherence value [Paragraphs 48-49]).

Regarding claim 15, Hosoda teaches an imaging method (Fig. 1) comprising:
providing coherent light in a tissue sample (source light comprising laser and delivering the laser to sample [Paragraphs 4-5, 29, 35]) through one or more first optical fibers ([Paragraph 5]);
[
determining blood characteristics at least partially based on the coherent ((blood flow is determined from the parameters in the coherence value [Paragraphs 5]) [.
However, Hosoda does not explicitly mention a) capturing an image of coherent light interference patterns using one or more second optical fibers and an image sensor… b) light interference patterns, c) wherein providing the coherent light includes providing one or more pulses having a duration of 10 us to 100 us, wherein the one or more pulses support a correlation of the coherence value to blood characteristics.
Gush teaches, in a similar field of endeavor of optical cohering systems, the following:
a) capturing an image of coherent light interference patterns using one or more second optical fibers and an image sensor… b) light interference patterns (images being received upon diffusion of light for further processing of determination of blood characteristics, where the images comprise interference patterns as in Fig. 2 [abstract | Paragraphs 5, 16-17, 28, 40]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical cohering system (as taught by Hosoda) by capturing images (as taught by Gush) for the purpose of determining viability for use in procedures (Gush – Paragraph 1).
But, the combination of Hosoda and Gush does not explicitly mention:
c) wherein providing the coherent light includes providing one or more pulses having a duration of 10 us to 100 us, wherein the one or more pulses support a correlation of the coherence value to blood characteristics.
McMillan teaches, in a similar field of endeavor of optical cohering systems, the following:
c) wherein providing the coherent light includes providing one or more pulses having a duration of 10 us to 100 us, wherein the one or more pulses support a correlation of the coherence value to blood characteristics (reference McMillan discloses an optical system which, for coherence light values comprising duration ranges comprising 10us and 100us, blood characteristics are related to coherence value and the given pulses [Paragraphs 50, 58]. Hence, a person having ordinary skills in the art would recognize that, in the primary reference Hosoda, the blood characteristics are also related to the coherent value based on pulses having duration of 10us to 100us).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical cohering system (as taught by Hosoda) by receiving images (as taught by Gush) by correlating coherence value to blood characteristics (as taught by McMillan) for the purpose of determining more effective blood-parameters (McMillan – Paragraph 8).

Regarding claim 16, Gush further teaches the imaging method of claim 15 further comprising: generating a composite image of the tissue sample based on the blood characteristics (cohering values being incorporated into images received upon diffusion of light for further processing of determination of blood characteristics [abstract | Paragraphs 13, 21, 29]).

Regarding claim 17, Hosoda further teaches the imaging method of claim 15, wherein the blood characteristics include a volume of blood flowing through a portion of the tissue sample (characteristics of the blood flow are determined, thus including volume of it because of an hemodynamic study [Paragraph 6]).

Regarding claim 20, Gush further teaches the imaging method of claim 15, wherein determining the blood characteristics includes determining a speckle contrast value for pixels of the image (blood characteristics including speckle values on pixels [Paragraphs 49, 119]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hosoda et al. (US Patent Application Publication No. 2018/0249911) in view of Gush et al. (US Patent Application Publication No. 2021/0161407) and further in view of McMillan (US Patent Application Publication No. 2004/0048842) and Lee et al. (US Patent Application Publication No. 2014/0206980).

Regarding claim 2, the combination of Hosoda, Gush, and McMillan teaches all the limitations recited in claim 1.
However, the combination of Hosoda, Gush, and McMillan does not explicitly mention wherein the detector optical fiber is a multi-mode fiber.
Lee teaches, in a similar field of endeavor of optical cohering systems, the following:
wherein the detector optical fiber is a multi-mode fiber ([Paragraph 34]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical cohering system (as taught by Hosoda) by receiving images (as taught by Gush) by correlating coherence value to blood characteristics (as taught by McMillan) by including multi-mode fiber (as taught by Lee) for the purpose of reducing computational complexity (Lee – Paragraph 6).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hosoda et al. (US Patent Application Publication No. 2018/0249911) in view of Gush et al. (US Patent Application Publication No. 2021/0161407) and further in view of McMillan (US Patent Application Publication No. 2004/0048842) and Ortiz et al. (US Patent No. 10,477,173).

Regarding claim 3, Gush further teaches wherein the laser light is a near-infrared laser light ([Paragraph 45]).
However, the combination of Hosoda, Gush, and McMillan does not explicitly mention wherein the image sensor includes a filter to block light outside of a linewidth of the laser light.
Ortiz teaches, in a similar field of endeavor of optical cohering systems, the following:
wherein the image sensor includes a filter to block light outside of a linewidth of the laser light ([Column 1 – Lines 6-14]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical cohering system (as taught by Hosoda) by receiving images (as taught by Gush) by correlating coherence value to blood characteristics (as taught by McMillan) by blocking light outside linewidth (as taught by Ortiz) for the purpose of avoiding unwanted light spectral (Ortiz – Column 1 – Lines 30-35).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hosoda et al. (US Patent Application Publication No. 2018/0249911) in view of Gush et al. (US Patent Application Publication No. 2021/0161407) and further in view of McMillan (US Patent Application Publication No. 2004/0048842) and Yan et al. (US Patent Application Publication No. 2014/0168660).

Regarding claim 6, the combination of Hosoda, Gush, and McMillan teaches all the limitations recited in claim 1.
However, the combination of Hosoda, Gush, and McMillan does not explicitly mention wherein the image sensor is configured to capture reference beam laser light and the diffuse laser light as an interference pattern of the reference beam laser light with the diffuse laser light, wherein the processing logic is further configured to determine the coherence value of the diffuse laser light in the image by determining a contrast value between the interference pattern in the image.
Yan teaches, in a similar field of endeavor of optical cohering systems, the following:
wherein the image sensor is configured to capture reference beam laser light and the diffuse laser light as an interference pattern of the reference beam laser light with the diffuse laser light, wherein the processing logic is further configured to determine the coherence value of the diffuse laser light in the image by determining a contrast value between the interference pattern in the image (for the disclosed system, coherence value is determined based on interference on the diffused light and the original light [abstract]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical cohering system (as taught by Hosoda) by receiving images (as taught by Gush) by correlating coherence value to blood characteristics (as taught by McMillan) by determining coherence value based on diffuse light (as taught by Yan) for the purpose of simple processing techniques for determining characteristics (Yan – Paragraph 5).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hosoda et al. (US Patent Application Publication No. 2018/0249911) in view of Gush et al. (US Patent Application Publication No. 2021/0161407) and further in view of McMillan (US Patent Application Publication No. 2004/0048842) and Ansari et al. (US Patent Application Publication No. 2021/0346711).

Regarding claim 7, the combination of Hosoda, Gush, and McMillan teaches all the limitations recited in claim 1.
However, the combination of Hosoda, Gush, and McMillan does not explicitly mention wherein the processing logic is further configured to generate a composite image from multiple captures of the coherence value, wherein the composite image represents blood flow in the tissue sample, wherein the coherence value increases as blood flow decreases.
Ansari teaches, in a similar field of endeavor of optical cohering systems, the following:
wherein the processing logic is further configured to generate a composite image from multiple captures of the coherence value, wherein the composite image represents blood flow in the tissue sample, wherein the coherence value increases as blood flow decreases (coherence value being increased/decreased as the blood flow does the opposite. Thus, a person having ordinary skills in the art would recognize that the image as in Hosoda and Gush is being a reference of the coherence value related to the blood flow [Paragraphs 253, 256]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical cohering system (as taught by Hosoda) by receiving images (as taught by Gush) by correlating coherence value to blood characteristics (as taught by McMillan) by increasing coherence as decreasing blood decreasing (as taught by Ansari) for the purpose of providing proper treatments (Ansari – Paragraph 20).

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoda et al. (US Patent Application Publication No. 2018/0249911) in view of Gush et al. (US Patent Application Publication No. 2021/0161407) and further in view of McMillan (US Patent Application Publication No. 2004/0048842) and Dong et al. (US Patent Application Publication No. 2004/0076390).

Regarding claim 10, the combination of Hosoda, Gush, and McMillan teaches all the limitations recited in claim 8.
However, the combination of Hosoda, Gush, and McMillan does not explicitly mention wherein capturing the image includes using an exposure time of in a range of 1us and 30us.
Dong teaches, in a similar field of endeavor of optical cohering systems, the following:
wherein capturing the image includes using an exposure time of in a range of 1us and 30us (image being exposed to a time of 16us [Paragraph 128]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical cohering system (as taught by Hosoda) by receiving images (as taught by Gush) by correlating coherence value to blood characteristics (as taught by McMillan) by exposing imaging at certain period of time (as taught by Dong) for the purpose of achieving parameters and features with OCT systems (Dong – Paragraph 11).

Regarding claim 19, the combination of Hosoda, Gush, and McMillan teaches all the limitations recited in claim 15.
However, the combination of Hosoda, Gush, and McMillan does not explicitly mention wherein capturing the image includes limiting an exposure time of the image sensor to a window of approximately 10us.
Dong teaches, in a similar field of endeavor of optical cohering systems, the following:
wherein capturing the image includes limiting an exposure time of the image sensor to a window of approximately 10us (image being exposed to a time of 16us [Paragraph 128]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical cohering system (as taught by Hosoda) by receiving images (as taught by Gush) by correlating coherence value to blood characteristics (as taught by McMillan) by exposing imaging at certain period of time (as taught by Dong) for the purpose of achieving parameters and features with OCT systems (Dong – Paragraph 11).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 22, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633